Citation Nr: 0108163	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  99-19 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to a higher initial evaluation for right 
carpal tunnel syndrome, post operative, currently evaluated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1985 to June 
1990, as well as for almost four years prior to December 
1985.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from November 1998 and September 1999 decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

In a December 2000 statement the veteran requested that she 
be provided a videoconference hearing before a member of the 
Board instead of an "in-person" hearing.  The veteran 
failed to report to her scheduled January 2001 
videoconference hearing.  Accordingly, the veteran's claims 
will be considered on the evidence currently of record. 

The veteran's claim for service connection for a low back 
disability is the subject of a remand section of this 
decision.


FINDING OF FACT

The service-connected right carpal tunnel syndrome, post 
operative, is manifested by a positive Tinel's sign, numbness 
and tingling of the fingers, and mild flattening of the right 
abductor pollicis brevis muscle.



CONCLUSION OF LAW

The criteria for an initial rating greater than 30 percent 
for right carpal tunnel syndrome, post operative, have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.124a, Diagnostic Code 8515 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice/assistance 
provisions of the new legislation.  The record includes four 
VA examination reports, all of which the Board finds to be 
adequate for rating purposes, as well as various VA 
outpatient treatment records.  No additional pertinent 
evidence has been identified by the veteran, and the Board 
therefore finds that the record as it stands is complete and 
adequate for appellate review.  Further, the veteran and her 
representative have been adequately notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to an increased evaluation for the service-
connected postoperative right carpal tunnel syndrome.  The 
Board concludes that the discussions in the rating decision, 
statement of the case, supplemental statements of the case 
and letters have informed the veteran and her representative 
of the information and evidence necessary to warrant 
entitlement to the benefit sought, and there has therefore 
been compliance with VA's notification requirement.  The 
Board therefore finds that the record as it stands is 
adequate to allow for equitable review of the veteran's claim 
and that no further action is necessary to meet the 
requirements of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of he result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been implemented.

In accordance with 38 C.F.R. §§ 4.1, 4.2, (2000) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the service-connected right carpal tunnel syndrome disability 
at issue.  The Board is of the opinion that this case 
presents no evidentiary considerations which would warrant an 
exposition of remote in-service clinical histories and 
findings pertaining to the veteran's service-connected right 
carpal tunnel syndrome disability, except as reported below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects her ability to 
function under the ordinary conditions of daily life, and the 
assigned ratings are based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The veteran submitted an original claim for service 
connection for a right wrist condition on June 30, 1998.  She 
was granted service connection and a noncompensable rating 
for postoperative residuals of excision of hypertrophied 
tenosynovium and transverse carpal ligament release of the 
right wrist, effective from June 30, 1998 was assigned.  In a 
September 1998 supplemental statement of the case the veteran 
was granted an increased rating of 30 percent for her right 
carpal tunnel syndrome, postoperative, also effective from 
June 30, 1998.  Since this appeal stems from an initial grant 
of service connection, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as staged ratings.  Fenderson v. West, 12 Vet. App. 
119, 126 (2000).  

On VA examination in August 1998 the veteran reported that 
she underwent carpal tunnel release surgery in March 1989.  
She stated that the operation had helped to relieve the 
symptoms.  The veteran reported that she had had some 
recurrence of her right wrist symptoms on lifting heavy tools 
at her current job, but the symptoms soon dissipated.  She 
indicated that she now had parestheseias on and off in her 
whole right arm.  She also reported intermittent paresthesias 
in the right ulnar nerve distribution with heavy usage.  She 
had no other numbness of any of the right fingers.  The 
veteran was unaware of any right grip weakness.  The veteran 
reported that she was right-handed.  On examination the 
veteran made a normal right fist.  Fine movements of the 
fingers on the right were normal.  Manometer of the left grip 
showed 63 pounds of force and right grip showed 70 pounds of 
force.  Active movement against resistance was of normal 
strength on dorsi and palmar flexion.  Position sense was 
normal in the right hand.  Pain sensation was normal in the 
right forearm and hand.  Right radical periosteal reflex was 
2+.  The diagnosis was residual of carpal tunnel release 
surgery on the right, without current neurological objective 
findings.

In January 1999 the veteran underwent a physical capacity 
evaluation at Clinic Rehab Services due to C5-6 disc disease 
and left rotator cuff impingement.  Diametric testing 
revealed the veteran to have right hand grip and pinch 
testing between the 50th and 70th percentile for her age and 
sex.  The testing showed the veteran to have functional but 
slow coordination testing in both hands; however, the right 
hand demonstrated a need for greater time to complete testing 
as compared to the left hand.

The veteran appeared before a hearing officer at the RO in 
June 1999.  She testified that she took Ibuprofen for her 
right wrist condition.  She stated that she had a lot less 
strength in the right hand than in the left hand.  She 
reported that she had tingling and numbness in several of her 
fingers, and the pain and tingling radiated up through the 
right wrist on the top of the hand and up into the forearm.  
The veteran testified that she could not lift a 12 inch cast 
iron skillet due to weakness in her right wrist.  She 
reported that her right wrist condition made it difficult to 
hold heavy tools at her job.  The veteran stated that she had 
had treatment at the Toledo Clinic for her right wrist in the 
past, but not in the past year.

On VA joints examination in July 1999 the veteran reported 
occasional soreness, aching and some tenderness over the 
right wrist.  The symptoms had become more of a chronic 
problem.  She also reported some pain, a little swelling and 
fatigability.  She had a job doing heavy repetitive work at a 
steel mill and it had been increasing her symptoms.  
Examination revealed the veteran to have tenderness, 
soreness, and some pain to palpation.  There was a little bit 
of positive Phalen and Tinel at the right wrist.  Dynogrip 
testing was 25 pounds on both the right and left hands.  The 
veteran could dorsiflex the right wrist to 70 degrees, 
plantar flex to 80 degrees, radially deviate 20 degrees, and 
ulnarly deviate 45 degrees, with pain at the extremes of 
motion.  Pain with heavy use, with heavy gripping, and with 
heavy grasping was noted.  The examiner stated that heavy 
repetitive use would indeed cause difficulties.  The examiner 
noted that the veteran also had cervical problems, but 
believed that the veteran's problems relating to the right 
hand and wrist were carpal tunnel related.  The final 
diagnosis was residual post operative carpal tunnel syndrome, 
right.

An August 1999 VA neurological examination report indicates 
that the veteran complained of increased numbness and 
tingling in the first three fingers of the right hand.  She 
reported that this woke her up at night and she relieved the 
symptoms by shaking that hand.  The veteran stated that the 
symptoms were worse during the day when she did a lot of 
movement.  The examiner found the veteran to have mild carpal 
tunnel syndrome on the right with some chronic changes as 
evident by mild flattening of the right abductor pollicis 
brevis muscle, even though the veteran was a right-handed 
person.  The examiner recommended an electromyogram (EMG).  

An EMG was performed at a VA facility in September 1999.  
Sensory nerve conduction studies were significant for low 
amplitude and prolonged distal latency of the left median 
nerves with dispersed response from the left index finger.  
Median/radial comparison on the right was more prolonged when 
compared to the ipsilateral radial sensory nerve.  Motor 
nerve conduction studies were within normal limits, except 
for slightly slow conduction velocity of the right median 
motor abductor pollicis brevis.  The impression was mild 
bilateral sensorimotor median mononeuropathy at the wrists 
affecting the left more than the right.  There was no 
evidence of active denervation.

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree. The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral 
factor.  38 C.F.R. § 4.124a.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.

Under the rating schedule, paralysis of the median nerve is 
evaluated as follows: Complete paralysis is manifested by the 
hand inclined to the ulnar side, the index and middle fingers 
more extended than normally, considerable atrophy of the 
muscles of the thenar eminence, the thumb in the plane of the 
hand (ape hand); pronation incomplete and defective, absence 
of flexion of index finger and feeble flexion of middle 
finger, cannot make a fist, index and middle fingers remain 
extended; cannot flex distal phalanx of thumb, defective 
opposition and abduction of the thumb at right angles to 
palm; flexion of wrist weakened; pain with trophic 
disturbances: 70 percent (major upper extremity), 60 percent 
(minor upper extremity).  For incomplete paralysis of the 
median nerve: Severe 50 (major), 40 (minor); moderate 30 
(major), 20 (minor); slight 10 (major), 10 (minor).  38 
C.F.R. § 4.124a, Diagnostic Code 8515.

The veteran's right hand is her major hand and her right hand 
carpal tunnel syndrome is currently rated at 30 percent for 
moderate incomplete paralysis of the median nerve.  The 
medical evidence of record shows that the right carpal tunnel 
syndrome causes no more than moderate impairment.  The 
veteran has complained of numbness and tingling of three 
fingers of the right hand and of weakness in the right wrist.  
She has also reported pain with heavy grasping and gripping 
of the right hand.  The July 1999 VA examiner indicated a 
little bit of positive Phalen and Tinel signs.  However, this 
examination also revealed good range of motion of the right 
wrist.  The August 1999 VA examiner indicated that the 
veteran's right carpal tunnel syndrome was mild in nature.  
On EMG in September 1999 the impression was mild bilateral 
sensorimotor mononeuropathy of the wrists, with no evidence 
of active denervation.  The medical evidence does not show 
that the veteran's right carpal tunnel syndrome results in 
atrophy, loss of dexterity, pain, weakness or other symptoms 
to such an extent as to meet the criteria for severe 
incomplete paralysis of the median nerve.  Accordingly, an 
initial rating higher than 30 percent for right carpal tunnel 
syndrome, post operative is not warranted.

Since the veteran has not met the criteria for a rating in 
excess of 30 percent for right carpal tunnel syndrome, post 
operative, at any time since discharge from serviced, staged 
ratings are not for application.  See Fenderson.



ORDER

Entitlement to a higher initial evaluation for right carpal 
tunnel syndrome, post operative, is denied.


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA and provides for VA to arrange for a 
medical examination and opinion in certain circumstances.  In 
the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A). 

The veteran has asserted that she fell off a ladder in 
service and injured her back.  She maintains that her current 
back disability is directly related to that injury.  While 
the service medical records contained in the veteran's claims 
file do not document an inservice injury to the low back 
resulting from a fall, they do contain records of treatment 
for low back problems.  The Board notes that not all of the 
veteran's service medical records have been obtained.  The 
Board further notes that while the veteran has had both VA 
and private examinations, there is no indication that any 
examiner has reviewed the veteran's service medical records 
and expressed an opinion as to whether the veteran has a 
current low back disability related to the inservice low back 
problems actually described by the service medical records.  
There is a duty to assist the veteran in providing a VA 
examination which includes a medical opinion as to the 
etiology of the veteran's current back disability.  There is 
also a duty to assist the veteran in obtaining the missing 
service medical records and to inform the veteran if such 
records cannot be obtained.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000). 

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated her for her low back 
disability.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
If any records identified by the veteran 
are not obtained, the RO should comply 
with the notice provisions of the VCAA.
 
2.  The RO should make another attempt to 
obtain the service medical records from 
the veteran's first period of active 
service.  If these records are not 
obtained, the RO should comply with the 
notice provisions of the VCAA.

3.  Upon completion of the above, the 
veteran should be scheduled for a VA 
orthopedic examination to determine the 
nature and etiology of all low back 
disabilities present.  The claims file 
must be provided to the examiner for 
review prior to the examination.  The 
examiner should examine the veteran's 
service medical records as well as the 
post service medical records and express 
an opinion as to whether it is as likely 
as not that any low back disability 
currently found is related to the 
veteran's active service.  The examiner 
should provide reasons and bases for all 
opinions expressed and comment on any 
medical evidence of record which supports 
or which is contrary to his opinion.

4.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the VA examination complies fully with 
the above instructions; if it does not, 
the RO should take corrective action.  
See Stegall v. West, 11 Vet. App. 268 
(1998). 

5.  The RO must notify the veteran and 
her representative of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary that 
is necessary to substantiate her claim.  
The RO must indicate which portion of 
that information and evidence, if any, is 
to be provided by the veteran and which 
portion, if any, by VA.

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

7.  When the foregoing actions are 
completed, the RO should readjudicate the 
veteran's claim for service connection 
for a low back disability.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the veteran and her 
representative should be furnished a 
supplemental statement of the case and be 
given the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board, if 
appropriate.


The purposes of this remand are to secure clarifying 
information and ensure due process.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The veteran need take no action until further notified.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 



